DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 3, line 5, replace “said first printed circuit,” to --the first printed circuit,--.
Claim 7, line 4, replace “said first printed circuit,” to --the first printed circuit,--.
Claim 16, line 5, replace “the current flowing” to --a current flowing--.
Claim 16, line 6, replace “the current line,” to --said current line,--.
Claim 17, line 1, replace “the current flowing” to --a current flowing--.
Claim 17, lines 1-2, replace “a current line” to --said current line--.
Claim 17, line 4, replace “a current line” to --said current line--.
Claim 17, line 5, replace “said current transformer” to --the current transformer--.
Claim 17, line 6, replace “the current line” to --said current line--.
Claim 17, lines 8-9, replace “the current line” to --said current line--.

Claim 17, line 12, replace “the amplitude” to --an amplitude --.
Claim 17, line 12, replace “the current line,” to --said current line,--.
Claim 17, line 15, replace “the measurement circuit” to --said measurement circuit--.
Claim 17, lines 15-16, after “display”, replace “the measurement” to --said measurement--.
Claim 17, line 16, replace “the measurement signal” to --the first measurement signal, the second measurement signal,--.
Claim 17, line 17, replace “the measurement circuit” to --said measurement circuit --.

Reasons for Allowance

Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, the first printed circuit including a first aperture in the first upper and lower faces in order to form a through-passage for a current line, said current line forming a primary circuit of the current transformer, the first coil and the second coil being placed on either side of the first aperture and forming a secondary circuit, and 
a first magnetic part of elongate shape including a first reference face and at least one second magnetic part of elongate shape including a second reference face,
wherein the current transformer comprises: 
the first printed circuit including a first positioning means, placed in proximity to the third side, and a second positioning means placed in proximity to the fourth side, 
the first magnetic part comprising a first holding means, 
the second magnetic part comprising a second holding means, 
the first positioning means is arranged to join together with the first holding means in order to hold the first reference face at a predetermined distance with respect to the third side, and the second positioning means is arranged to join together with the second holding means in order to hold the second reference face at a predetermined distance with respect to the fourth side.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837